On November 20, 1997, the Defendant was found guilty of the offense of Aggravated Burglary, a felony, in violation of Section 45-6-204, MCA, and sentenced to the Montana State Prison for Twenty (20) years of which Ten (10) years were suspended. During such period as the Defendant shall be on parole or probation the Defendant shall abide by the rules and conditions outlined in the Judgment and Sentence given November 20,1997.
On April 23, 2009, the Court revoked the Defendant’s Ten (10) years suspended sentence and sentenced the Defendant to be committed to the Department of Corrections for a period of Ten (10) years with Seven (7) years suspended. The Court recommended the Defendant to be considered for placement at Connections Corrections. The Defendant must comply with all requirements imposed by the Court’s Judgment of November 20, 1997; and other terms and conditions outlined in the Order of Revocation given April 23, 2009.
On May 31, 2012, the Court revoked the Defendant’s Seven (7) years suspended sentence and on November 21, 2012, sentenced the Defendant to be committed to the Department of Corrections for a period of Five (5) years with recommended placement in Intensive Supervision Program and a community mental health treatment program. If ISP is not found to be appropriate, the Court recommends placement in a Pre-Release Center. As conditions of parole, the Defendant must comply with all requirements imposed by the Court’s Judgments of November 20,1997, and April 23,2009, and other terms and conditions outlined in the Order of Revocation given November 21, 2012.
On August 1,2013, the Defendant’s Application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court (hereafter “the Division”).
The Defendant was present and was represented by Ed Sheehy, Jr., Attorney at Law. The State was represented by Travis Ahner, Flathead County Attorney’s Office.
Before hearing the Application, the Defendant was advised that the Division has the authority not only to reduce the sentence or affirm it, but also increase it. The Defendant was further advised that there is no appeal from a decision of the Division. The Defendant acknowledged that he understood this and stated that he wished to proceed.
Rule 17 of the Rules of the Sentence Review Division of the Supreme Court of Montana provides that, “The sentence imposed by the District Court is presumed correct, and the sentence will not be reduced or increased unless it is deemed clearly inadequate or excessive.” (Section 46-18-904(3), MCA).
The Division finds that the reasons advanced for modification are insufficient to hold that the sentence imposed by the District Court is *70inadequate or excessive.
DATED this 26th day of September, 2013.
Therefore, it is the unanimous decision of the Division that the sentence shall be AFFIRMED.
Done in open Court this 1st day of August, 2013.
Chairperson, Hon. Loren Tucker, Member Hon. Brad Newman and Member Hon. Kathy Seeley.